                                                               Case 3:18-cv-04865-EMC Document 178 Filed 01/04/19 Page 1 of 4



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          3   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          4   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          5   Facsimile:     415.281.1350

                                                          6   Attorneys for Defendants
                                                              Tesla, Inc. and Elon Musk
                                                          7

                                                          8

                                                          9                                UNITED STATES DISTRICT COURT
                                                         10                               NORTHERN DISTRICT OF CALIFORNIA
                                                         11                                   SAN FRANCISCO DIVISION
                                                         12
F ENWICK & W ES T LLP




                                                         13                                                 Case No.: 3:18-cv-04865-EMC
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                                                 STIPULATION AND [PROPOSED]
                                                                                                            ORDER SETTING BRIEFING
                                                         15   IN RE TESLA, INC. SECURITIES                  SCHEDULE FOR RESPONDING TO
                                                              LITIGATION                                    CONSOLIDATED AMENDED
                                                         16                                                 COMPLAINT AND CONTINUING
                                                                                                            CASE MANAGEMENT CONFERENCE
                                                         17                                                 AND ASSOCIATED DEADLINES

                                                         18                                                 (Civil L.R. 6-1(b) and 16-2)

                                                         19                                                 Judge: The Honorable Edward M. Chen

                                                         20                                                 Date Action Filed: August 10, 2018

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               STIP. AND [PROPOSED] ORDER
                                                               SETTING BRIEFING SCHEDULE AND                                Case No.: 3:18-CV-04865-EMC
                                                               CONTINUING CMC DEADLINES
                                                                Case 3:18-cv-04865-EMC Document 178 Filed 01/04/19 Page 2 of 4



                                                          1          WHEREAS, on August 14, 2018, the Court issued an Initial Case Management

                                                          2   Scheduling Order;

                                                          3          WHEREAS, on September 28, 2018, the Court vacated the Initial Case Management

                                                          4   Conference and associated deadlines in light of the Private Securities Litigation Reform Act of

                                                          5   1995, Pub. L. No. 104-67, 109 Stat. 737 (1995) (the “Reform Act”), which sets forth specialized

                                                          6   procedures for the administration of securities class actions, including appointment of lead

                                                          7   plaintiff and consolidation (15 U.S.C. § 78u-4 (a)(3)(B)(ii));

                                                          8          WHEREAS, on November 15, 2018, the Court set a status conference for January 17,

                                                          9   2019 at 10:30 a.m.;

                                                         10          WHEREAS, on November 27, 2018, the Court issued an order (1) consolidating this case

                                                         11   and eight additional proposed class actions, each alleging violations of the federal securities laws

                                                         12   against defendants Tesla, Inc. and Elon Musk (collectively, “defendants”); (2) granting movant
F ENWICK & W ES T LLP




                                                         13   Glen Littleton’s (“Lead Plaintiff”) motion for appointment as Lead Plaintiff and approving
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   Littleton’s selection of Levi & Korsinsky, LLP as Lead Counsel; and (3) ordering Lead Plaintiff
                                                         15   to file a consolidated amended complaint within 45 days (i.e., by January 11, 2019);
                                                         16          WHEREAS, on December 13, 2018, in light of pending motions for reconsideration
                                                         17   regarding the appointment of Lead Plaintiff, the Court stayed its order regarding the timing of
                                                         18   filing the consolidated amended complaint;
                                                         19          WHEREAS, on December 17, 2018, the Court denied the motions for reconsideration and

                                                         20   ordered Lead Plaintiff to file the consolidated amended complaint within 30 days (i.e., by January

                                                         21   16, 2019);

                                                         22          WHEREAS, defendants anticipate filing motion(s) to dismiss in response to Lead

                                                         23   Plaintiff’s consolidated amended complaint;

                                                         24          WHEREAS, pursuant to the Reform Act, all discovery and other proceedings shall be

                                                         25   stayed during the pendency of any motion to dismiss, unless the court finds upon the motion of

                                                         26   any party that particularized discovery is necessary to preserve evidence or to prevent undue

                                                         27   prejudice to that party (15 U.S.C. § 78u-4(b)(3)(B));

                                                         28

                                                               STIP. AND [PROPOSED] ORDER
                                                               SETTING BRIEFING SCHEDULE AND                    1                     Case No.: 3:18-CV-04865-EMC
                                                               CONTINUING CMC DEADLINES
                                                                Case 3:18-cv-04865-EMC Document 178 Filed 01/04/19 Page 3 of 4



                                                          1          WHEREAS, counsel for the parties respectfully submit that because a consolidated

                                                          2   amended complaint will not be filed until January 16, 2019, and defendants will be moving to

                                                          3   dismiss, good cause exists to vacate the January 17, 2019 status conference and associated

                                                          4   deadlines until such time as the Court has the opportunity to rule on any motion(s) to dismiss; and

                                                          5          WHEREAS, the parties have met and conferred and agreed on a briefing schedule in

                                                          6   connection with motion(s) to dismiss Lead Plaintiff’s consolidated amended complaint;

                                                          7          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

                                                          8   approval of the Court, that:

                                                          9           1.      Defendants shall move to dismiss or otherwise respond to Lead Plaintiff’s
                                                                              consolidated amended complaint on or before March 7, 2019;
                                                         10
                                                                      2.      Lead Plaintiff shall file any opposition thereto on or before April 26, 2019;
                                                         11
                                                                      3.      Defendants’ reply shall be filed on or before May 31, 2019; and
                                                         12
F ENWICK & W ES T LLP




                                                                      4.      Pursuant to Civil L.R. 16-2, the Status Conference scheduled for January 17, 2019
                                                         13
                        LAW




                                                                              be vacated, along with any associated deadlines under the Federal Rules of Civil
                                      SAN FRA NCI S CO




                                                                              Procedure and Civil Local Rules or by Court Order, to be reset for a date that is
                         AT
                        ATTO RNEY S




                                                         14                   30 days after the Court rules on defendants’ anticipated motion(s) to dismiss, or
                                                                              such other date as the Court shall determine to be appropriate; and all associated
                                                         15                   ADR Program deadlines likewise be deferred.
                                                         16   Dated: January 3, 2019                         FENWICK & WEST LLP
                                                         17                                                  By: /s/      Jennifer C. Bretan
                                                                                                                         Jennifer C. Bretan
                                                         18
                                                                                                             Attorneys for Defendants Tesla, Inc. and Elon Musk
                                                         19
                                                              Dated: January 3, 2019                         LEVI & KORSINSKY, LLP
                                                         20
                                                                                                             By: /s/      Adam M. Apton
                                                         21                                                               Adam M. Apton
                                                         22                                                      Attorneys Lead Plaintiff Glen Littleton
                                                         23

                                                         24   Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this stipulation.

                                                         25   Dated: January 3, 2019                         By: /s/      Jennifer C. Bretan

                                                         26                                                               Jennifer C. Bretan

                                                         27   ///

                                                         28   ///

                                                               STIP. AND [PROPOSED] ORDER
                                                               SETTING BRIEFING SCHEDULE AND                     2                     Case No.: 3:18-CV-04865-EMC
                                                               CONTINUING CMC DEADLINES
                                                               Case 3:18-cv-04865-EMC Document 178 Filed 01/04/19 Page 4 of 4



                                                          1                                         ***

                                                          2                                   [PROPOSED] ORDER

                                                          3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                          4   Dated: January __,
                                                                              3 2019
                                                                                                              Hon. Edward M. Chen
                                                          5                                               United States District Court Judge
                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11

                                                         12
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              STIP. AND [PROPOSED] ORDER
                                                              SETTING BRIEFING SCHEDULE AND          3                     Case No.: 3:18-CV-04865-EMC
                                                              CONTINUING CMC DEADLINES
